                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



DIAHN T.,1                                             Case No. 6:17-cv-01908-JR

               Plaintiff,                              ORDER

       v.

NANCY A. BERRYHILL, Deputy
Commissioner for Operations, performing the
duties and functions not reserved to the
Commissioner of Social Security,

               Defendant.


Michael H. Simon, District Judge.

       United States Magistrate Judge Jolie A. Russo issued Findings and Recommendation in

this case on February 5th, 2019. ECF 16. Magistrate Judge Russo recommended that the

Commissioner’s decision denying Plaintiff’s application for Disability Insurance Benefits and

Supplemental Security Income be affirmed. No party has filed objections.

       Under the Federal Magistrates Act (“Act”), the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

       1
        In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case.

PAGE 1 – ORDER
“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       If no party objects, the Act does not prescribe any standard of review. See Thomas v.

Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],

intended to require a district judge to review a magistrate’s report to which no objections are

filed.”); United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding

that the court must review de novo magistrate judge’s findings and recommendations if objection

is made, “but not otherwise”).

       Although review is not required in the absence of objections, the Act “does not preclude

further review by the district judge[] sua sponte . . . under a de novo or any other standard.”

Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ. P. 72(b)

recommend that “[w]hen no timely objection is filed,” the court review the magistrate judge’s

findings and recommendations for “clear error on the face of the record.”

       No party having made objections, this Court follows the recommendation of the Advisory

Committee and reviews Magistrate Judge Russo’s Findings and Recommendation for clear error

on the face of the record. No such error is apparent. Accordingly, the Court ADOPTS Magistrate

Judge Russo’s Findings and Recommendation, ECF 16. The Commissioner’s decision is

AFFIRMED and this case is DISMISSED.

       IT IS SO ORDERED.

       DATED this 20th day of February, 2019.


                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 2 – ORDER
